USDC IN/ND case 1:18-cr-00083-HAB-SLC document 215 filed 12/01/20 page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA               )
                                       )
                   v.                  )     Cause No. 1:18CR83
                                       )
BRADLEY M. COX                         )


    PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

      Comes now the United States of America by Lesley J. Miller Lowery,

Assistant United States Attorney for the Northern District of Indiana, and

represents to the Court that a jury trial is set for December 8-11, 2020, at 9:30

a.m. in the above-referenced cause and that a prisoner, QUINTON SAYGER,

is necessary to testify at the jury trial;

      WHEREFORE, your petitioner prays this Honorable Court grant a Writ

of Habeas Corpus ad Testificandum to be directed to:

      Fulton County Jail                     and   United States Marshal
      Sheriff                                      Northern District of Indiana
      815 Madison Street                           South Bend, IN
      Rochester, IN 46975

commanding the surrender of the body of this prisoner to the United States

Marshal for the Northern District of Indiana, or one of his duly authorized

deputies, or any authorized Marshal, so that Marshal, or deputy, may produce

the body of the prisoner in the United States Attorney's Office, Northern
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 215 filed 12/01/20 page 2 of 2


District of Indiana, 3128 Federal Building, Fort Wayne, Indiana, for the period

of the jury trial set for December 8-11, 2020, in the above-referenced cause, the

prisoner to be returned after the conclusion of the jury trial by the United

States Marshal, or one of his duly authorized deputies, to the said institution.

                                     Respectfully submitted,

                                     Thomas L. Kirsch II
                                     United States Attorney


                                         /s/ Lesley J. Miller Lowery
                               By:   Lesley J. Miller Lowery
                                     Assistant United States Attorney
                                     E. Ross Adair Federal Bldg.
                                     & U.S. Courthouse
                                     1300 S. Harrison Street, Room 3128
                                     Fort Wayne, IN 46802-3489
                                     Telephone: (260) 422-2595
                                     Facsimile: (260) 426-1616
                                     E-mail Address:
                                     Lesley.millerlowery@usdoj.gov
